Title: William Patterson to James Madison, 14 October 1833
From: Patterson, William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Baltimore
                                
                                14th October 1833
                            
                        
                        I duly received in Course your much esteemed favor of 25th August, and was glad to see that Mrs Madison
                            accepted of my offer of the Coke Devon Caves. I shall in Consequence send by the Fredricksburg
                            Steem Boat to leave this on Sunday Morning the 20th instant 4 caves (two of each Sex) with provevender sufficient to last
                            them until they shall have time to reach your place, to the care of Mr. Wm Allen as you direct. If Convenient &
                            not too much trouble it would be well to have an old Cow & a Horse & Cart to accompany them from
                            Fredricksburg. The former will facilitate their travel & the latter serve to carry their feed &ca Have the
                            goodness to present my best respects to Mrs Madison and believe me with sincere regard Dear Sir Your Obedt. Servant
                        
                        
                            
                                Wm Patterson
                            
                        
                    NB: I have given the name of Coke Devon to the animals in Compliment
                            to the Donor & improver of that Breed.